 In the Matter of JOHN CURCI AND Lou TURNER, D/B/A ORANGE BELTFRUIT DISTRIBUTORS 1andPRODUCE DRIVERS AND EMPLOYEES UNION,LOCAL 630, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. or L.Case No. 21-R-3 63.Decided July 13, 1946Mr. Ivan G. McDaniel, by Mr. George C. Lyon,of Los Angeles,Calif., for the Company.Mr. Ken Weston,of Los Angeles, Calif., for the Union.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by Produce Drivers and Employees Union,.Local 630, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., herein called theUnion, alleging that a question affecting commerce had arised con-cerning the representation of employees of John Curci and Lou Turner,d/b/a Orange Belt Fruit Distributors, Pomona, California, hereincalled the Company, the National Labor Relations Board on March15) 1946, conducted a prehearing election pursuant to Article III, Sec-tion 3, of the Board's Rules and Regulations,2 among the employeesof the Company in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Union for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 175 eligiblevoters, of whom 132 cast valid ballots, resulting in 75 votes for theUnion and 57 votes against it.One of the ballots cast was declaredvoid.'Name as amendedat thehearing.By amendmentof November27, 1945, the section of the rules now permits the con-duct of a secretballot of employees priorto hearing in cases whichpresent no substantialissues.69 N. L. R. B., No. 61.489 490DECISIONSOF NATIONAL -LABOR RELATIONS BOARDThereafter, pursuant to Article III, Section 10, of the Rules andRegulations,3 the Board provided for an appropriate hearing upondue notice before Maurice J. Nicoson, Trial Examiner.The hearingwas held at Los Angeles, California, on May 13, 1946.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYJohn Curci and Lou Turner d/b/a Orange Belt Fruit Distributors,are engaged in the business of growing, packing, selling, and shippingcitrus fruits.The Company has packing houses at Pomona andAnaheim, California, where it packs fruit grown by itself and byothers.Only the Pomona plant is involved in this proceeding.Dur-ing the 1944-1945 season, which ended November 1945, the Companypacked at its Pomona plant, and caused to be shipped to points outsidethe State of California in excess of 592,000 boxes of citrus fruits.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDProduce Drivers and Employees Union, Local 630, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.3As amended November 27, 1945, this section provides that where the initial hearingisheld after the election,all issues,including issues with respect to the conduct of theelection,or conduct effecting election results,and issues raised by challenged balls ts, shallbe heard at such hearing. ORANGE BELTFRUITDISTRIBUTORSIV. THE APPROPRIATE UNIT491The Union seeks a single unit composed of all employees of theCompany's Pomona plant, excluding field help, clerical employees, andsupervisory employees.At informal conferences held prior to theelection the Company raised no objection to the propriety of such aunit but at the hearing it took the position that its employees should bedivided into three separate units, namely : a unit for employees of theorange house; a unit for the employees of the lemon house; and a unitfor truck drivers and mechanics.The Company's Pomona plant is composed of two adjacent build-ings, one devoted exclusively to the packing of oranges and the otherdevoted solely to the packing of lemons, entrance from one to the otherbeing gained by means of a connecting fire door.The same railroadsiding serves both the orange and the lemon houses, in that a car canbe rolled by means of gravity from one building to the other for load-ing.Both houses, although under separate supervision, are owned bythe Company and are served by a single clerical and sales force.Thepacking of oranges and the packing of lemons in the Company'sPomona plant involve substantially the same operations, except thatoranges arewashed, graded and packed shortly after delivery, whilelemons are washed, stored for 40 to 60 days for purposes ofcoloration, and then graded and packed. In view of all these facts wesee no persuasive reason to establish a separate unit for each house,particularly since the only labor organization involved in this proceed-ing has extended its organizational activities to the employees of bothoperations 4Nor do we perceive why the truck drivers and mechanics should befound to constitutea separateunit.Their functions are related tothose of the packing employees, and the Union has also encompassedthem in its organizing efforts.Although it is true that we have attimes excluded truck drivers from comprehensive production andmaintenance units when there has been dispute concerning their in-clusion, the labor organization which here seeks them customarilyrepresents such employees, in many instances as part ofmore extensivegroupings.We find that all employees of the Company's Pomona, California,packing house, including packers in the orange and lemon houses, andtruck drivers and mechanics, but excluding field help, clerical em-"In its brief the Company argues that the orange house employees have evinced a desirefor separate representation.Its argument is based upon a petition purportedly signed by anumber of these employees,stating,inter ilia,that theywish to do their own bargainingand do not desire to,be representedby the Union.But, apart fromany otherconsidera-tions, this petition was not received in evidenceby theTrial Examiner,and correctly so,inasmuch as no foundation was laid bythe Companyfor its admission and it was notproperly authenticated. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union has received a majority of the valid votes cast, and weshall, therefore, certify the Union as the collective bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended.IT IS HEREBY CERTIFIED that Produce Drivers and Employees Union,.Local 630, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., has been designatedand selected by a majority of all employees of John Curci and LouTurner d/b/a Orange Belt Fruit Distributors, at its Pomona, Cali-fornia, packing house, including packers in the orange and lemonhouses, and truck drivers and mechanics, but excluding field help,clerical employees, and all supervisory employees with authority tohire, discharge, promote, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to Section 9 (c) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.